Citation Nr: 1438158	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-38 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in August 2012.  Unfortunately, VA was unable to produce a written transcript due to equipment malfunction.  The Veteran was notified in September 2012 that he may testify at an additional hearing if he desired, but no response was ever received.  The matter was then remanded by the Board for additional development in November 2013.


FINDING OF FACT

The Veteran did not appeal an April 2006 rating decision which denied service connection for a left knee condition, and evidence received since that rating decision is not new and material and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The April 2006 rating decision that denied service connection for a left knee condition is final and binding, and new and material evidence to reopen the claim has not been received since that decision.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a July 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice included the criteria for reopening claims, the criteria for establishing the underlying claim for service connection, and the reasons why the prior claim was denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file.

Notably, the Veteran asserted that his left knee was treated during service at the Memphis Naval Hospital.  Pursuant to the Board's November 2013 remand, attempts were made to obtain these records.  However, these efforts indicate that the Memphis Naval Hospital was closed in the 1990's, and that any records would be at the Pensacola Naval Hospital.  See March 2014 Report of Contact.  However, that facility indicated that they did not have any records for this Veteran.  See May 2014 Report of Contact.  A July 2014 letter was sent to the Veteran informed him that these records were not available, but that he may submit any copies in his possession, or that he may provide VA with further information to locate the records.  No direct response to this letter has been received, and the Veteran requested in July 2014 that the Board proceed with the adjudication of his appeal.

The Veteran was also provided with a VA examination.  Once VA undertakes the effort to provide an examination when developing a service connection claim, an adequate examination must be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, in the context of claims to reopen, this is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, as the case is here, then VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  New and Material Evidence

Service connection for a left knee condition was denied in an April 2006 rating decision on the basis that the evidence did demonstrate that a left knee condition had its onset during service or was otherwise attributable service.  The Veteran was appropriately notified of that rating decision and of his procedural and appellate rights, but he did not file a timely appeal in response.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

If a claim has been previously denied and that decision became final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7105(c); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The language of 38 C.F.R. § 3.156(a) establishes a low threshold, and new and material evidence is not required for each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence received since the April 2006 rating decision consists of additional treatment records, as well as statements and testimony from the Veteran.  The treatment records are new, as they were not part of the record at the time of the prior final decision.  However, they are not material because they do not help to substantiate that a left knee condition was incurred in service, or was otherwise the result of service.  Indeed, new records from May 2007 show the Veteran had screws and pins inserted in his left knee only 7 years earlier, coincident with an injury he sustained when a horse fell on him.  These records otherwise only reflect a current left knee condition, an element which had already been established at the time of the prior final rating decision.

The Veteran's statements and testimony are also not new, as they were of record at the time of the prior decision.  He previously reported injuring his knee while attending Aviation Fleet Preparatory Class between May 25, 1970, and July 2, 1970.  In connection with the current claim, he reported that a horse fell on him during service.  See September 2010 VA Form 9.  Although this statement conflicts with the above treatment records that indicate this incident occurred in 2000, many years after service, the credibility of the Veteran's statement is presumed.  

However, "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b)].   Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  Notably, any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Id. at 1337.  In this case, beyond the bare assertion by the Veteran, the remaining evidence of record does not support this new theory that an injury occurred in service as a result of a horse falling on the Veteran.

Finally, the Board notes that the Veteran was afforded a VA examination in April 2014.  This examiner stated that it was at least as likely as not that the Veteran's knee condition was related to service.  However, the rationale for this opinion was that VA administrative records indicated that the Veteran was service-connected for posttraumatic arthropathy of the left knee, status post tibial plateau fracture.

Clearly, the Veteran is not service-connected for any left knee condition, as the purpose of this appeal is the Veteran's attempt to reopen the denial of such a claim.  Rather, a review of the file indicates that the Veteran's posttraumatic arthropathy of the left knee, status post tibial plateau fracture was considered a disability for pension purposes.  See April 2011 Rating Codesheet.  The Board infers that the examiner mistook this as an indication of service-connected compensation.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("Jurors may properly 'use their common sense' and 'evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings'" ) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  Therefore, her conclusion that the Veteran's left knee is related to service does not serve to reopen the claim because it is based on a misinterpretation of the compensation status of the claim, and not on a medical conclusion.

In sum, the evidence received since the April 2006 rating decision is not new and material, and therefore the Veteran's request to reopen his claim must be denied.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The request to reopen the previously denied claim for service connection for a left knee disorder is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


